552 So. 2d 323 (1989)
Louie E. BRITT, Appellant,
v.
Catherine A. BRITT, Appellee.
No. 88-3101.
District Court of Appeal of Florida, First District.
November 21, 1989.
Richard D. Nichols, Jacksonville, for appellant.
Russell L. Healey of Lacy Mahon, Jr. and Mark H. Mahon, P.A., Jacksonville, for appellee.
THOMPSON, Judge.
The former husband appeals a final judgment of dissolution of marriage which, inter alia, requires the parties' real property to be sold and the proceeds divided, orders the husband to pay $100 per week child *324 support and convey a Chevrolet pick up truck to the former wife, and which awards the wife a mortgage held by the parties as lump sum alimony. We affirm the final judgment with the exception of the portion which orders the sale of the parties' real property.
Partition of the property was not sought or agreed to by the parties, and a court in a dissolution proceeding has no authority to partition jointly owned property absent an agreement of the parties or appropriate pleadings. Borntraeger v. Borntraeger, 521 So. 2d 125 (Fla. 1st DCA 1987) review denied 531 So. 2d 1352 (Fla. 1988). A general prayer to equitably divide jointly held property does not constitute a prayer for partition. Cyphers v. Cyphers, 373 So. 2d 442 (Fla. 3d DCA 1979). The remaining issues are without merit.
We therefore reverse only that portion of the final judgment which directs that the real property owned by the parties shall be sold and the proceeds divided between the parties. This reversal is without prejudice to either party to properly seek partition if so desired. In all other respects, the final judgment of dissolution of marriage is affirmed. REVERSED in part, AFFIRMED in part.
SMITH and MINER, JJ., concur.